Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	Claim 4 is objected to because of the following informalities:  
	In claim 4, “the only one 2D image” does not have a proper antecedent basis. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Zeev et al. (US Patent 9,292,973 B2).

As to claim 1, Bar-Zeev discloses a method for determining a focal point depth of a user of a three dimensional ("3D") display device (Bar-Zeev, Fig.1, Fig. 9, Fig. 13, abstract, “the focal region of the user is tracked”, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 27, lines 12-18, “In step 868, processing unit 4 will also determine the focal depth location or focal region the user's eyes are viewing based on the reflection data. The processing steps of FIG. 15 can be performed continuously during operation of the system such that the user's eyes are continuously tracked providing data for tracking the current user focal region.”), comprising: 
tracking a first gaze path of the user (Col 24, lines 45-67, “the system determines the field of view of the user. That is, the system determines what portion of the environment or space the user is looking at.”); 
Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.”); and 
when only one virtual object intersects the first gaze path of the user identifying a depth of the only one virtual object as the focal point depth of the user (Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).

As to claim 2, claim 1 is incorporated and Bar-Zeev discloses each of the one or more virtual objects is displayed at a respective depth from the user (Bar-Zeev, Fig. 19A, Fig. 13, Col 25, liens 59-67, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.”).

As to claim 3, claim 1 is incorporated and Bar-Zeev discloses analyzing the plurality of 3D data comprises analyzing depth segmentation data corresponding to 3D data (Fig. 9, 604-606, Fig. 19A and B, Col 23, lines 9-10, “In steps 606, that model is segmented into one or more objects.” Fig. 11, Col 23, lines 62-67, “a process for segmenting the model of the space into objects.” Col 23, lines 50-56, “a volumetric description of the space is created using the depth data.”).

As to claim 4, claim 1 is incorporated and Bar-Zeev discloses more than one virtual object intersects the first gaze path of the user (Fig. 13, step 962, Col 25, lines 62-67, “an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Virtual objects discloses more than one virtual objects.): 
tracking a second gaze path of the user (Fig. 13, step 950, col 26, lines 38-44, “Processing returns to step 950 and determining the user field of view again in this real time display system. The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” suggest tracking a second gaze.); 
analyzing the 3D data to identify one or more virtual objects along the second gaze path of the user (Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.”); and 
when only one virtual object intersects both the first gaze path and the second gaze path of the user identifying a depth of the only one 2D image frame as the focal point depth of the user (Fig .13, steps 954-962, Col 25, lines 36-67, “eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user. For example, the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve” “identifies which of the virtual objects in the user field of view is in the current user focal region based on the target location of the virtual object in the model.” “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Col 26, lines 20-25, “a virtual image including the virtual objects in the user field of view is displayed.”  A virtual image is an only one 2D image frame.).

As to claim 5, claim 1 is incorporated and Bar-Zeev discloses performing a vergence analysis on the user to generate a vergence focal point depth of the user; and using the vergence focal point depth of the user to improve an accuracy of the focal point depth of the user (Fig. 13, step 954, col 25, lines 43-47, “the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve, the Horopter, from which the focal region, the Panum's fusional area can be calculated. The Panum's fusion area is the area of single vision for binocular stereopsis used by human eyes.”).

As to claim 6, Bar-Zeev discloses a method for determining a focal point depth of a user of a three dimensional ("3D") display device (Bar-Zeev, Fig.1, Fig. 9, Fig. 13, abstract, “the focal region of the user is tracked”, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 27, lines 12-18, “In step 868, processing unit 4 will also determine the focal depth location or focal region the user's eyes are viewing based on the reflection data. The processing steps of FIG. 15 can be performed continuously during operation of the system such that the user's eyes are continuously tracked providing data for tracking the current user focal region.”), comprising: 
tracking a first gaze path of the user (Col 24, lines 45-67, “the system determines the field of view of the user. That is, the system determines what portion of the environment or space the user is looking at.”); 
analyzing a plurality of two dimensional ("2D") image frames displayed by the display device (Bar-Zeev, Fig.19A, step 952, Col 31, lines 15-27, “an example of four images 1050 a through 1050 d are generated at different focal regions generated at different displacements in the optical path 133 of the microdisplay assembly” ) to identify one or more virtual objects along the first gaze path of the user (Bar-Zeev, Fig .13, step 952, Col 25, lines 21-26, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952”); and 
when only one 2D image frame of the plurality includes a virtual object along the first gaze path of the user identifying a depth of the only one 2D image frame as the focal point depth of the user (Bar-Zeev, Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).

As to claim 7, claim 6 is incorporated and Bar-Zeev discloses each of the plurality of 2D image frames are displayed at respective depths from the user (Bar-Zeev, Fig. 19A, Fig. 13, Col 25, liens 59-67, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.”).

As to claim 8, claim 6 is incorporated and Bar-Zeev discloses analyzing the plurality of 2D image frames comprises analyzing depth segmentation data corresponding to the plurality of 2D image frames (Fig. 9, 604-606, Fig. 19A and B, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 23, lines 41-50, “hub computing device 12 can obtain depth images from multiple depth cameras, or multiple depth images from the same camera by pointing the camera in different directions or using a depth camera with a lens that allows a full view of the space for which a model will be built. In step 642, depth data from the various depth images are combined based on a common coordinate system. For example, if this system receives depth images from multiple cameras, the system will correlate the two images to have a common coordinate system (e.g., line up the images).” Col 31, lines 15-27, “an example of four images 1050 a through 1050 d are generated at different focal regions generated at different displacements in the optical path 133 of the microdisplay assembly”).

As to claim 9, claim 6 is incorporated and Bar-Zeev discloses when more than one 2D image frame of the plurality includes a virtual object along the first gaze path of the user: 
tracking a second gaze path of the user (Fig. 13, step 950, col 26, lines 38-44, “Processing returns to step 950 and determining the user field of view again in this real time display system. The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” suggest tracking a second gaze.); 
Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.”); and 
when only one 2D image frame of the plurality includes a virtual object along both the first gaze path and the second gaze path of the user identifying a depth of the only one 2D image frame as the focal point depth of the user (Fig .13, steps 954-962, Col 25, lines 36-67, “eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user. For example, the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve” “identifies which of the virtual objects in the user field of view is in the current user focal region based on the target location of the virtual object in the model.” “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Col 26, lines 20-25, “a virtual image including the virtual objects in the user field of view is displayed.”  A virtual image is an only one 2D image frame.)

As to claim 10, claim 6 is incorporated and Bar-Zeev discloses performing a vergence analysis on the user to generate a vergence focal point depth of the user; and using the vergence focal point depth of the user to improve an accuracy of the focal point depth of the user (Fig. 13, step 954, col 25, lines 43-47, “the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve, the Horopter, from which the focal region, the Panum's fusional area can be calculated. The Panum's fusion area is the area of single vision for binocular stereopsis used by human eyes.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613